DETAILED ACTION
This Office action is in response to the Application filed on August 12, 2020, which claims priority to Chinese patent application No. 201910769474.5, filed Aug. 15, 2019. An action on the merits follows. Claims 1-9 are pending on the application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claims 1 and 6 are objected to because of the following informalities: 
Claim 1 recites "a ground-based radar interferometry measurement system”, “a ground-based three-dimensional lidar measurement system”, and “obtain InSAR data of the encrypted monitoring area”, in lines 3-4 and 21-23, respectively. However, the acronyms RADAR, LIDAR, and InSAR are undefined in the claims. To clarify that each of the acronyms means radio detection and ranging, light detection and ranging, and interferometric synthetic aperture radar, respectively, examiner suggests amending "a ground-based radar interferometry measurement system”, “a ground-based three-dimensional lidar measurement system”, and “obtain InSAR data of the encrypted monitoring area”, in lines 3-4 and 21-23 to "a ground-based radio detection and ranging (RADAR) interferometry measurement system”, “a ground-based three-dimensional light detection and ranging (LIDAR) measurement system”, and “obtain interferometric synthetic aperture radar(InSAR) data of the encrypted monitoring area”, respectively. 
Claim 6 recites "a ground-based radar interferometry measurement system”, “obtain InSAR data of the encrypted monitoring area”, and “a ground-based three-dimensional lidar measurement system”, in lines 10-11 and 16, respectively. However, the acronyms RADAR, InSAR, and LIDAR are undefined in the claims. To clarify that each of the acronyms means radio detection and ranging, interferometric synthetic aperture radar, and light detection and ranging, and, respectively, examiner suggests amending "a ground-based radar interferometry measurement system”, “obtain InSAR data of the encrypted monitoring area”, and “a ground-based three-dimensional lidar measurement system”, in lines 10-11 and 16 to "a ground-based radio detection and ranging (RADAR) interferometry measurement system”, “obtain interferometric synthetic aperture radar (InSAR) data of the encrypted monitoring area”, and “a ground-based three-dimensional light detection and ranging (LIDAR) measurement system”, respectively.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a microchip pile” in line 5. However, the claimed “microchip pile” term is not defined in any of the claims, which renders the claim indefinite. In particular, the examiner cannot clearly ascertain if claimed “microchip pile” corresponds to a mound or quantity of microchips, or any other type of microchip configurations, which renders the claim indefinite.
Claim 1 further recites the limitation “an unmanned aerial vehicle (UAV) photogrammetry system, a ground-based radar interferometry measurement system, a ground-based three-dimensional lidar measurement system… the UAV photogrammetry system is configured to: conduct periodic scanning on a dam in a reservoir area at an interval of a first scanning period, obtain laser point cloud data and oblique image data of the dam” in lines 3-13. However, the examiner cannot clearly ascertain if claimed “obtain laser point cloud data and oblique image data of the dam” are obtained by using the claimed “UAV photogrammetry system”, by using the claimed “ground-based radar interferometry measurement system”, or by using the claimed “ground-based three-dimensional lidar measurement system” previously recited in lines 3-5, which renders the claim indefinite. 
 Claim 1 further recites the limitation “obtain laser point cloud data and oblique image data of the dam in the reservoir area, and send the laser point cloud data and the oblique image data to the monitoring center … the monitoring center is configured to fuse laser point cloud data and oblique image data” in lines 11-18. However, the examiner cannot clearly ascertain if the claimed “laser point cloud data and oblique image data” recited in lines 14-15 of the claim correspond to the claimed “laser point cloud data and oblique image data” previously recited in lines 11-12 of the claim, or if it corresponds to a different “laser point cloud data and oblique image data”, which further renders the claim indefinite.  
Claim 1 further recites the limitation “obtain three-dimensional laser data of the first level key monitoring area, and send the three-dimensional laser data to the monitoring center… determine, according to three-dimensional laser data of each third scanning period” in lines 27-33. However, the examiner cannot clearly ascertain if the claimed “three-dimensional laser data” correspond to the claimed “three-dimensional laser data of the first level key monitoring area” previously recited in the claim, or if it corresponds to a different “three-dimensional laser data”, which further renders the claim indefinite.  
Claims 2-5 are rejected by virtue of being dependent upon rejected base claim 1.
Claim 6 recites the limitation “conducting periodic scanning on a dam in a reservoir area at an interval of a first scanning period by using an unmanned aerial vehicle (UAV) photogrammetry system, and obtaining laser point cloud data and oblique image data of the dam in the reservoir area” in lines 3-5. However, the examiner cannot clearly ascertain if claimed “obtaining laser point cloud data and oblique image data of the dam in the reservoir area” are obtained by using the claimed “(UAV) photogrammetry system”, or by using other means which are capable of “obtaining laser point cloud data and oblique image data” further recited in the claim, which renders the claim indefinite. 
 Claim 6 further recites the limitation “selecting, according to laser point cloud data and oblique image data of each first scanning period” in lines 6-7. However, the examiner cannot clearly ascertain if the claimed “laser point cloud data and oblique image data” recited in lines 6-7 of the claim correspond to the claimed “laser point cloud data and oblique image data” previously recited in line 5 of the claim, or if it corresponds to a different “laser point cloud data and oblique image data”, which further renders the claim indefinite.  
Claim 6 further recites the limitation “obtain three-dimensional laser data of the first level key monitoring area … determining, according to three-dimensional laser data of each third scanning period” in lines 15-19. However, the examiner cannot clearly ascertain if the claimed “three-dimensional laser data” correspond to the claimed “three-dimensional laser data of the first level key monitoring area” previously recited in lines 16-17 of the claim, or if it corresponds to a different “three-dimensional laser data”, which further renders the claim indefinite.  
Claim 6 recites the limitation “a microchip pile” in line 27. However, the claimed “microchip pile” term is not defined in any of the claims, which renders the claim indefinite. In particular, the examiner cannot clearly ascertain if claimed “microchip pile” corresponds to a mound or quantity of microchips, or any other type of microchip configurations, which renders the claim indefinite.
Claims 3-9 are rejected by virtue of being dependent upon rejected base claim 6.
Claim 9 recites the limitation “area with a deformation greater than a first preset threshold and a digital elevation difference greater than a second preset threshold… the area with a deformation greater than the first preset threshold and the digital elevation difference greater than the second preset threshold” in lines 3-12. However, the examiner cannot clearly ascertain if the claimed “the first preset threshold” and “the second preset threshold” recited in lines 11-12 of the claim correspond to the claimed “a first preset threshold” and “a second preset threshold” previously recited in lines 6-7 of claim 6, or if it corresponds to a different “first preset threshold” and “second preset threshold”, which renders the claim indefinite.  

Allowable Subject Matter
Claims 1 and 6 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUILLERMO M RIVERA-MARTINEZ whose telephone number is (571) 272-4979. The examiner can normally be reached on 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GUILLERMO M RIVERA-MARTINEZ/           Primary Examiner, Art Unit 2668